Citation Nr: 1308214	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for shrapnel scars of the left foot.  


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for a back disability as secondary to his service-connected shrapnel scars of the left foot, has been raised by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's shrapnel scars of the left foot are manifested by a small slightly hyperpigmented scar at the dorsum of the distal aspect of the left foot and a possible scar at the distal anterior aspect of the left ankle that is difficult to distinguish.

2.  The scars are superficial, well healed, nontender, cover an area less than 144 square inches, and cause no functional impairment.


CONCLUSION OF LAW

The criteria for a compensable disability rating for shrapnel scars of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The record shows that through VCAA letters dated December 2007 and March 2009, the Veteran was informed of the information and evidence necessary to substantiate the claim.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  The December 2007 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was readjudicated in December 2009.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports, and Social Security Administration (SSA) records.  No additional pertinent evidence has been identified by the Veteran.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection for shrapnel scars was awarded in a March 1969 rating decision.  The Veteran filed the instant claim for an increased rating in October 2007. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board notes that the regulations related to the rating of scars were revised effective October 23, 2008.  However, these changes apply only to applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008) unless the claimant specifically requests otherwise, which he did not in this case.  Accordingly, because the Veteran's claim was received prior to October 23, 2008 and he did not specifically request consideration under the revised criteria, the revised criteria are not for application in this case. 

Under Diagnostic Code 7801, to receive a compensable disability rating for scars of the foot, the scars must be deep or cause limitation of motion and cover an area exceeding 6 square inches.  38 C.F.R. § 4.118 (2007).  If the scars are superficial, a 10 percent rating is warranted if the scars cover an area of at least 144 square inches, are unstable, or painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 (2007).  Scars that cause limitation of function are rated based on the impairment of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran was afforded a VA examination in January 2008.  The examiner noted no pain or skin breakdown.  The Veteran reported that his left foot goes numb after 30 minutes of standing and begins to tingle.  The examiner noted the Veteran's treatment records showing chronic low back pain with left leg radiculitis.  The examiner performed a physical examination, noting a barely visible, slightly hyperpigmented scar at dorsum left foot distal aspect.  She noted it was quite difficult to visualize but that it appears to be about 1 cm long by 1 cm wide in size.  The Veteran reported another scar at the distal anterior aspect of the left ankle, but the examiner noted it was quite difficult to distinguish this scar as well.  The Veteran has chronic tinea pedis with dryness, peeling, and cracking of feet, which makes it very difficult to distinguish a specific scar at the area.  The examiner noted no tenderness on palpation, no adherences to underlying tissue, no limitation of motion or loss of function, no underlying soft tissue damage, and no skin ulceration or breakdown over the scars.  She diagnosed well-healed, barely visible scars of the left foot, residuals of shrapnel fragmentation wounds, with no other residuals.  She specifically noted that there was no functional impairment caused by the scars.  

The Board acknowledges the Veteran's contentions that his scars cause numbness of the foot; however, the VA examiner noted that the scars cause no functional impairment and that the Veteran has been diagnosed with lumbar radiculopathy.  Moreover, numerous treatment records show that the Veteran has left lower extremity radiculopathy related to a low back disability.  The Veteran's numbness, which is most often reported as extending from the foot up the back of the leg, is addressed in association with the Veteran's back disability and without mention of shrapnel scars of the foot.  Indeed, even though a May 2001 physical therapy report notes the Veteran stated he had numbness in his left foot secondary to scar tissue from the old injury, the only injury noted in the records from that provider was his initial back injury and subsequent surgeries.  Moreover, an operative report from August 2000 noted that the Veteran had excessive scar tissue from a prior hemilaminectomy requiring microsurgical resection of the excessive scar tissue.  None of these records mention the shrapnel wound scars.

Thus, while the Veteran believes that his service-connected shrapnel scars are causing the numbness in his foot, there is no indication that he has specialized training in determining the etiology of his foot numbness.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Indeed, such matter requires medical testing and expertise to determine.  Thus, the Board finds the medical evidence, showing his left foot numbness is related to his lumbar spine condition, is significantly more probative than the Veteran's lay assertion on this point. 

In this case, the most probative evidence indicates that the Veteran's scars are superficial, cover significantly less than 144 square inches, cause no functional impairment, and are not unstable or painful.  Moreover, the most probative evidence indicates the Veteran's left foot numbness is related to his low back disability.  Thus, such symptomatology cannot be considered in evaluating his scars.  See 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability to evaluate a service-connected disability is to be avoided).  

The Board concludes that the medical findings on examination and in treatment records are of greater probative value than the Veteran's allegations regarding the manifestations and severity of his left foot shrapnel scars.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for his left foot shrapnel scars.

The Board has also considered whether the Veteran's shrapnel scars of the left foot present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the claimed condition and provide for additional or more severe symptoms than currently shown by the evidence.  Moreover, his complaint of numbness has been attributed to nonservice-connected disability.  Thus, the disability picture for his service-connected shrapnel scars is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz, supra; Gilbert, supra.


ORDER

Entitlement to a compensable disability rating for shrapnel scars of the left foot is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


